Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

 

EASTERN DIVISION
PATRICIA MCINTYRE,
on behalf of herself and all others similarly situated,
Plaintz'ff, Civil Matter No.

v. CLASS ACTION COMPLAINT
RENTGROW, lNC., TRIAL BY JURY DEMANDED
d/b/a Yardi Resident Screening,

Defendam‘.
I. PRELIMINARY STATEMENT
l. This is a consumer class action brought pursuant to the Fair Credit Reporting Act,

15 U.S.C. §§ 1681-168 lx (“FCRA”) seeking relief for Defendant’s Widespread violations thereof

2. Despite the public availability of court records that conclusively demonstrate that
eviction cases have been dismissed, Withdrawn, vacated, satisfied, or resulted in judgments for
tenants, Defendant routinely fails to obtain up-to-date information pertaining to the disposition of
those cases and publish harmful, misleading, and inaccurate tenant screening consumer reports to
landlords and property managers in violation of FCRA section l681€(b).

3. Defendant’s practices harm individual consumers seeking rental housing by
prejudicing their prospective landlords with inaccurate, adverse information, thus harming
interstate commerce

II. JURISDICTION and VENUE
4. Jurisdiction ofthis Court arises under 15 U.S.C. § l681p and 28 U.S.C. §l33l.

5. Venue lies properly in this district pursuant to 28 U.S.C. § l391(b).

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 2 of 19

III. PARTIES

6. Plaintiff Patricia Mclntyre is an adult individual who resides in Philadelphia,
Pennsylvania. At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined
by 15 U.S.C. § 1681a(c).

7. Defendant RentGrow, lnc. (“RentGrow”) is a Delaware corporation that maintains
its principle place of business in Waltham, Massachusetts. RentGrow does business as “Yardi
Resident Screening.” At all times pertinent hereto, Defendant was a “person” and a “consumer
reporting agency” (“CRA”) within the meanings of 15 U.S.C. §§ 1681a(b) and (f), respectively.

IV. FACTUAL ALLEGATIONS

8. The FCRA is intended “to protect consumers from the transmission of inaccurate
information about them, and to establish credit reporting practices that utilize accurate, relevant,
and current information in a confidential and responsible manner.” Cortez v. Trans Unz`on, LLC,
617 F.3d 688, 706 (3d Cir. 2010).

9. In furtherance of that goal, the FCRA requires CRAs like Defendant to follow
reasonable procedures to assure maximum possible accuracy of the information they report. See
15 U.S.C. § 1681e(b).

10. For many years, Defendant has purchased public records information pertaining to
residential eviction litigation (“eviction information”) from one or more private vendors instead of
retrieving the actual underlying court records themselves-or even more manageable digital
representations_for the purpose of creating and selling consumer reports to third party landlords
and rental property managers

11. The eviction information Defendant purchases is merely a summary prepared by

their vendors that does not include all the information or the most up-to-date information available

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 3 of 19

at the courthouses or government offices where the records themselves are housed in conjunction

with the day-to-day functioning of those entities.

12. Defendant knows that its public records vendors make mistakes in the condensed,
summary eviction information that it purchases for credit reporting purposes and that the
information routinely does not include the most up-to-date status of the actual cases.

13. Purchasing distilled, incomplete public records information was the impetus for
regulatory investigations of the “Big Three” CRAs, TransUnion, LLC, Equifax lnformation

Services, LLC, and Experian Information Solutions, lnc., and dozens of F CRA lawsuits throughout

the United States.

14. For example, in 2015, the Consumer Financial Protection Bureau (“CFPB”) noted

that CRAs did not adequately oversee their public records vendors:

Examiners found that the oversight of public records providers by one or more
CRAs was weak and required corrective action. F or example, one or more CRAs
had never conducted a formal audit of their public records providers. In addition,
one or more CRAs did not have defined processes to verify the accuracy of public
record information provided by their public records providers. ln light of such
weaknesses, Supervision directed one or more CRAs to establish and implement
suitable and effective oversight of public records providersl

15. Further, the CFPB expressed concern about the accuracy of public records

information that the CRAs imported into their consumer databases:

Examiners reviewed quality control processes with respect to the accuracy of
consumer reports produced by one or more CRAs and found that, with certain
exceptions, there were no quality control policies and procedures to test compiled
consumer reports for accuracy. While processes existed to analyze and improve the
quality of incoming data, there was no post-compilation report review or sampling
to test the accuracy of consumer reports. In light of these weaknesses, Supervision
directed one or more CRAs to develop a plan with implementation timelines to

 

‘ CoNsuMER FINANCIAL PRoTECTIoN BUREAU, Supervz'sory Hz'ghlights: Summer 2015, at
§ 2.1.1, available at http://flles.consumerfinance.gov/f/ZO1506_cfpb_supervisory-highlights.pdf.

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 4 of 19

establish quality controls that regularly assess the accuracy and integrity of the
consumer reports and consumer f11e disclosures produced.2

16. Other regulators, including the New York Attorney General, initiated investigations

of the Big Three in part due to similar problems with the accuracy and currency of publics records

information in credit reports.

17. The Big Three ultimately entered into an agreement3 with the New York Attorney
General that they took to calling the “National Consumer Assistance Plan” (“NCAP”).

18. As of July 1, 2017, pursuant to the requirements of the settlement and the NCAP,
the Big Three ceased including in credit reports civil judgment information that did not meet
certain minimum standards. ln practice, this meant that civil judgments disappeared entirely from
consumer reports prepared by the Big Three.4

19. Although the Big Three stepped back from using public records information in
some of their consumer reporting products, other CRAs, like Defendant, continued to do so.

20. At all times relevant to these allegations, Defendant was aware of the CFPB’s and
investigations of state attorneys general investigations into the Big Three’s public records
practices, the NCAP, the various public records class actions pending throughout the United States,

and their obligations under the FCRA.

 

2 Id. at § 2.1.2.

3 Setrlement Agreement, ln the Matter of the lnvestigation by Eric T. Schneiderman,
Attorney General of the State of New York, of Experian lnformation Solutions, lnc.; Equifax
Information Services, LLC; and Trans Union, LLC, available at
http://www.ag.ny.gov/pdfs/CRA%ZOAgreement%20Fully%20Executed%203.8.15.pdf.

4 See CoNsUMER FlNANCIAL PRoTECTloN BUREAU, Quarterly Consumer Credz't Trena’s

Report, at 2-3 (February 2018), available at
https://www.consumerfmance.gov/documents/6270/cfpb_consumer-credit-trends_public-

records_022018.pdf.

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 5 of 19

21. Moreover, Defendant, fully aware of the problems associated with the incomplete
and inaccurate information purchased from vendors of such information, nevertheless continues
to report eviction information to potential landlords via tenant screening reports.

22. The data and tenant screening reports Defendant sells are used and expected to be
used for multiple purposes governed by FCRA section 1681b and the information included in them
bears on the credit history, credit worthiness, reputation, personal characteristics, and mode of
living of each respective consumer. Thus, the tenant screening reports that Defendant sells to
landlords and property managers about thousands of consumers each year are “consumer reports”
within the meaning of FCRA section 1681a(d).

23. Defendant does not maintain reasonable procedures designed to assure maximum
possible accuracy of the eviction information in the reports it sells. Based upon established policy
and practice, Defendant regularly reports inaccurate and out-of-date eviction information
pertaining to eviction cases and judgments that have been dismissed, withdrawn, satisfied, or have
resulted in a judgment for the tenant.

24. Defendant’s practices not only violate the FCRA as a matter of law, they exact
serious consequences on rental housing applicants and interstate commerce, causing widespread
harm to consumers.

25. At all times relevant to Plaintiff" s allegations, information pertaining to Landlord
Tenant Complaints filed in the Philadelphia Municipal Court, including full case dockets and
digital representations of all documents filed in such cases, including, but not limited to
complaints, judgments, vacaturs, withdrawals, and satisfactions of judgment, were publicly

available online for free from the Philadelphia Municipal Court Electronic Filing System.

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 6 of 19

26. On or about July 27, 2017, Plaintiff applied to rent an apartment at Alden Park, an
apartment complex in Philadelphia, Pennsylvania. An Alden Park representative obtained a “Yardi
Resident Screening” report (“Yardi Report”) about Plaintiff from Defendant for a fee.

27. Upon information and belief, Defendant did not conduct any independent search of
eviction court records, but rather purchased the data it included in the Yardi Report from a third-
party vendor, namely, TransUnion, notwithstanding the fact that TransUnion itself had stopped

reporting civil judgment information in the credit reports it prepares. See jj 19, supra.
28. The Yardi Report included eleven inaccurate and out-of-date items of eviction

information purportedly pertaining to Plaintiff under the heading “Premium National Civil

Records Search.”

29. The first inaccurate and out-of-date item appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. BLDG PHILADELPHIA LP

COURT= PHILADELPHIA CoUNTY MUNI coURT
FILE DATE: 01/18/2012
CASE NUMBER= 1201185230

DEFENDANT:

PATRICIA MCINTYRE

3902 CITY AVE #B1223
PHILADELPHIA, PA 19131

PLAINTIFF:
BLDG PHILADELPHIA LP

AMOUNT: 3,211.00
COMMENTS: Originating Court Department: CV; Filing Type: NEW
SUIT,~ Act:ion Type: CIVIL NEW FILING; ASSetS: 0.00

30. This information Was inaccurate and out-of-date because the complaint filed against
Plaintiff in case LT-12-01-18-5230 on January 18, 2012 was withdrawn on February 17, 2012,
when an entry reflecting that updated disposition was filed on the publicly-available case docket.

31. The Yardi Report contained no reference to the February 17, 2012 withdrawal

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 7 of 19

32. Moreover, no judgment was entered on January 18, 2012 as the entry’s reference
to “Amount” indicated, let alone one for $3,211.00. Rather, a complaint was filed.

33. As of the date of the Yardi Report, July 27, 2017, Defendant had failed to update

the status of the January 18, 2012 filing for approximately five and a half years.

34. The second inaccurate and out-of-date entry appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. KINSALE PARTNERS L P

COURT: PHILADELPHIA COUNTY MUNI COURT
FILE DATE: 04/27/2011
CASE NUMBER: 1104275672

DEFENDANT:

PATRICIA MCINTYRE

4401 CONSHOHOCKEN AVE #C3
PHILADELPHIA, PA 19131

PLAINTIFF:
KINSALE PARTNERS L P

AMOUNT: 1,058.00
COMMENTS: Originating Court Department: CV,~ Filing Type: NEW
SUIT,~ Act;ion Type: CIVIL NEW FILING; ASSetS: 0.00

35. This information was inaccurate and out-of-date because the complaint filed against
Plaintiff on April 27, 2011 in case LT-l 1-04-27-5672 was reduced to a judgment on May 16, 2011
(see 11 45, infra), Which judgment Plaintiff satisfied on August 3, 2011, when an entry reflecting
that updated disposition was filed on the publicly-available case docket.

36. The Yardi Report contained no reference to the August 3, 2011 satisfaction

37. Moreover, no judgment was entered on April 27, 2011 as the entry’s reference to
“Amount” indicated, let alone one for $1,058.00. Rather, a complaint was filed.

38. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of case LT-l 1-04-27-5672 for nearly six years.

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 8 of 19

39. The third inaccurate and out-of-date entry appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. KINSALE PARTNERS L P

COURT: PHILADELPHIA COUNTY MUNI COURT
FILE DATE: 05/16/2011
CASE NUMBER: 1104275672

DEFENDANT:

PATRICIA MCINTYRE

4401 CONSHOHOCKEN AVE #C3
PHILADELPHIA, PA 19131

PLAINTIFF:
KINSALE PARTNERS L P

AMOUNT: 1,290.00
COMMENTS: Originating Court Department: CV; Filing Type: JUDGMENT

RELEASE; Action Type: CIVIL JUDGMENT; ASSetS: 0.00

40. This information was inaccurate and out-of-date because no “judgment release”
was filed in case LT-ll-04-27-5672 on May 16, 2011, but rather a judgment, which Plaintiff
satisfied on August 3, 2011, when an entry reflecting that updated disposition was filed on the

publicly-available case docket.

41. The Yardi Report contained no reference to the August 3, 2011 satisfaction

42. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of case LT-l 1-04-27-5672 for nearly six years.

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 9 of 19

43. The fourth inaccurate and out-of-date entry appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. KINSALE PARTNERS L P

COURT: PHILADELPHIA CoUNTY MUNI COURT
FILE DATE; 05/16/2011
CASE NUMBER= 1104275672

DEFENDANT:

PATRICIA MCINTYRE

4401 CONSHOHOCKEN AVE #C3
PHILADELPHIA, PA 19131

PLAINTIFF:
KINSALE PARTNERS L P

AMOUNT: 1,290.00
COMMENTS: Originating Court Department: CV; Filing Type: CIVIL
JUDGMENT; Action Type: CIVIL JUDGMENT; ASSetS: 0.00

44. This information was inaccurate and out-of-date because while a judgment was
entered in case LT-11-04-27-5672 on May 16, 2011, Plaintiff satisfied that judgment on August
3, 2011, when an entry reflecting that updated disposition was filed on the publicly-available case

docket.

45. The Yardi Report contained no reference to the August 3, 2011 satisfaction

46. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of case LT-11-04-27-5672 for nearly six years.

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 10 of 19

47. The fifth inaccurate and out-of-date item appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. BLDG PHILADELPHIA LP

COURT: PHILADELPHIA COUNTY MUNI COURT
FILE DATE: 10/05/2012
CASE NUMBER: 1210053884

DEFENDANT:

PATRICIA MCINTYRE

3902 CITY AVE #B1223
PHILADELPHIA, PA 19131

PLAINTIFF:
BLDG PHILADELPHIA LP

AMOUNT: 3,712.00
COMMENTS: Origirlating Court Department;: CV; Filing Type: NEW
SUIT; Act:ion Type: CIVIL NEW FILING; ASSetS: 0.00

48. This information was inaccurate and out-of-date because the complaint filed against
Plaintiff in case LT-l2-10-05-3884 on October 5, 2012 was a nullity, having merged with the
judgment entered in that case on November 6, 2012 (see 11 71, inFa), which Plaintiff satisfied on
May 14, 2015 (see 11 66, infra).

49. Moreover, no judgment was entered on October 5, 2012 as the entry’s reference to

“Amount” indicated Rather, a complaint was filed.

50. As of the date of the Yardi Report, July 27, 2017, Defendant had failed to update

the status of LT-12-10-05-3884 for more than two years.

10

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 11 of 19

51. The sixth inaccurate and out-of-date entry appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. KINSALE PARTNERS LP

COURT: PHILADELPHIA CoUNTY MUNI coURT
FILE DATE; 10/08/2010
CAsE NUMBER= 1010084331

DEFENDANT:

PATRICIA MCINTYRE

4401 CONSHOHOCKEN AVE #C3
PHILADELPHIA, PA 19131

PLAINTIFF:
KINSALE PARTNERS LP

AMOUNT: 1,791.00
COMMENTS: Originating Court Department: CV; Filing Type: NEW
SUIT; Action Type: CIVIL NEW FILING,~ ASSetS: 0.00

52. This information was inaccurate and out-of-date because the complaint filed against
Plaintiff in case LT-10-10-08-4331 on October 8, 2010 was a nullity, having merged with the
judgment entered in that case on November 5, 2010 (see 1[ 58, infra), which Plaintiff satisfied on
April 6, 2011.

53. The Yardi Report contained no reference to the April 6, 2011 satisfaction

54. Moreover, no judgment Was entered on October 8, 2010 as the entry’s reference to

“Amount” indicated, Rather, a complaint was filed.

55. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of case LT-10-10-08-4331 for more than six years.

ll

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 12 of 19

56. The seventh inaccurate and out-of-date entry appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. KINSALE PARTNERS LP

COURT: PHILADELPHIA CoUNTY MUNI COURT
FILE DATE: 11/05/2010
CASE NUMBER= 1010084331

DEFENDANT:

PATRICIA MCINTYRE

4401 CONSHOHOCKEN AVE #C3
PHILADELPHIA, PA 19131

PLAINTIFF:
KINSALE PARTNERS LP

AMOUNT: 2,396.00
COMMENTS: Originating Court Department: CV; Filing Type: CIVIL
JUDGMENT; Action Type: CIVIL JUDGMENT; ASSetS: 0.00

57. This information was inaccurate and out-of-date because Plaintiff satisfied the
judgment entered in that case on November 5, 2010 on April 6, 2011, when an entry reflecting that

updated disposition Was filed on the publicly-available case docket.
58. The Yardi Report contained no reference to the April 6, 2011 satisfaction

59. The eighth inaccurate and out-of-date entry appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. KINSALE PARTNERS LP
COURT: PHILADELPHIA COUNTY MUNI COURT
FILE DATE: 11/05/2010

CASE NUMBER: 1010084331

DEFENDANT:

PATRICIA MCINTYRE

4401 CONSHOHOCKEN AVE #C3
PHILADELPHIA, PA 19131

PLAINTIFF:
KINSALE PARTNERS LP

AMOUNT: 2,396.00
COMMENTS: Originating Court Department: CV; Filing Type: JUDGMENT
RELEASE; Action Type: CIVIL JUDGMENT; Release Date: 04/06/2011;

ASSetS: 0.00

9

60. This information was inaccurate and out-of-date because no “Judgment Release’

was filed on November 5, 2010 in case LT-10-10-08-4331. Rather, a judgment was entered (see

11 57, supra).

12

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 13 of 19

61. Plaintiff satisfied the November 5, 2010 judgment on April 6, 2011, when an entry
reflecting that updated disposition was filed on the publicly-available case docket.
62. The Yardi Report contained no reference to the April 6, 2011 satisfaction

63. As of the date of the report, July 27, 2017, Defendant had failed to update the status

of case LT-10-10-08-4331 for more than six years.

64. The ninth inaccurate and out-of-date item appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. BLDG PHILADELPHIA LP

COURT: PHILADELPHIA COUNTY MUNI COURT
FILE DATE: 11/06/2012
CASE NUMBER: 1210053884

DEFENDANT:

PATRICIA MCINTYRE

3902 CITY AVE #B1223
PHILADELPHIA, PA 19131

PLAINTIFF:
BLDG PHILADELPHIA LP

AMOUNT: 5,728.00
COMMENTS: Originating Court Department: CV; Filing Type: JUDGMENT

RELEASE; Action Type: CIVIL JUDGMENT; Release Date: 05/14/2015;
Assets: 0.00

65. This information was inaccurate and out-of-date because no “Judgment Release”
was filed on November 6, 2012 in case LT-12-10-05-3884, but rather a judgment was entered (see
11 70, infra), which Plaintiff satisfied on May 14, 2015, when an entry reflecting that updated

disposition was filed on the publicly-available case docket.
66. The Yardi Report contained no reference to the May 14, 2015 satisfaction

67. Moreover, the entry contradicted itself, indicating both an “Amount” due and

simultaneously a release

68. As of the date of the Yardi Report, July 27, 2017, Defendant had failed to update

the status of LT-12-10-05-3 884 for more than two years.

13

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 14 of 19

69. The tenth inaccurate and out-of-date item appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. BLDG PHILADELPHIA LP

COURT: PHILADELPHIA coUNTY MUNI COURT
FILE DATE= 11/06/2012
CAsE NUMBER= 1210053884

DEFENDANT:

PATRICIA MCINTYRE

3902 CITY AVE #B1223
PHILADELPHIA, PA 19131

PLAINTIFF:
BLDG PHILADELPHIA LP

AMOUNT: 5,728.00
COMMENTS: Originating Court Department: CV; Filing Type: CIVIL
JUDGMENT; Action Type: CIVIL JUDGMENT; ASSetS: 0.00 v

70. » This information was inaccurate and out-of-date because Plaintiff satisfied the
November 6, 2012 judgment in case LT-12-10-05-3884 on May 14, 2015, when an entry reflecting

that updated disposition was filed on the publicly-available case docket.

71. As of the date of the Yardi Report, July 27, 2017, Defendant had failed to update

the status of LT-l2-10-05-3 884 for more than two years.

72. The eleventh inaccurate and out-of-date item appeared, in relevant part, as follows:

PATRICIA MCINTYRE VS. DUFFIELD HOUSE ASSOC
COURT: PHILADELPHIA COUNTY MUNI COURT

FILE DATE: 12/06/2016

CASE NUMBER: 1612063568

DEFENDANT:

PATRICIA MCINTYRE

3701 CONSHOHOCKEN AV #31 921
PHILADELPHIA, PA 19131

PLAINTIFF:
DUFFIELD HOUSE ASSOC

AMOUNT: 1,366.00
COMMENTS: Originating Court Department: CV; Filing Type: NEW
SUIT; Action Type: CIVIL NEW FILING; ASSetS: 0.00

73. This information Was inaccurate and out-of-date because the complaint filed against

Plaintiff in case LT-16-12-06-3568 on December 6, 2016 was a nullity, having merged with the

14

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 15 of 19

judgment entered in that case on February 15, 2017, which judgment was vacated on May 18,
2017, when an entry reflecting that updated disposition was filed on the publicly-available case
docket.

74. Moreover, no judgment was entered against Plaintiff on December 6, 2016 as the
entry’s reference to “Amount” indicated, let alone one for $1,366.00. Rather a complaint was filed.

75. As of the date of the Yardi Report, July 27, 2017, Defendant had failed to update
the status of LT-16-12-06-3568 for more than four months.

76. Forced to vacate her previous apartment because of mold and unable to secure
rental housing because of Defendant’s inaccurate and out-of-date tenant screening report, Plaintiff
has been forced to live in expensive extended-stay housing for many months.

77. At all times pertinent hereto, Defendant’s conduct was a result of deliberate policies
and practices, was willful, and carried out in reckless disregard for a consumers’ rights as set forth
under section 1681e(b) of the FCRA, and further assumed an unjustifiably high risk of harm.

V. CLASS ACTION ALLEGATIONS

78. Plaintiff brings this action on behalf of the following Classes for Defendant’s
violations of FCRA section 1681e(b):

F ailure to Upa'ate Class - Nationwide

For the period beginning five (5) years prior to the filing of this Complaint and

continuing through the date of judgment, all natural persons with an address in the

United States and its Territories who were subjects of tenant screening reports

created by Defendant that contained eviction information, but which failed to state

that the action had been withdrawn, dismissed, non-suited, or resulted in a judgment
for the tenant defendant according to court records dated at least 30 days prior to

the date of the report.

15

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 16 of 19

F ailure to Update Subclass I.' Commonwealth of Pennsylvania

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were subjects of tenant screening reports
created by Defendant that contained information pertaining to a landlord tenant
action filed within the Commonwealth of Pennsylvania, but which failed to state
that the action had been withdrawn, dismissed, non-suited, or resulted in a judgment
for the tenant defendant according to court records dated at least 30 days prior to

the date of the report.

F ailure t0 Update Subclass II: Philadelphia

For the period beginning five (5) years prior to the filing of this Complaint and
continuing through the date of judgment, all natural persons with an address in the
United States and its Territories who were subjects of tenant screening reports
created by Defendant that contained information pertaining to a landlord tenant
action filed in the Philadelphia, Pennsylvania Municipal Court but which failed to
state that the action had been withdrawn, dismissed, non-suited, or resulted in a
judgment for the tenant defendant according to court records dated at least 30 days
prior to the date of the report.

79. The members of the Classes are so numerous that joinder of all members is
impracticable Although the precise number of Class members is known only to Defendant,
Plaintiff avers upon information and belief that the members of the Classes number in the
thousands. Defendant sells eviction information to thousands of businesses throughout the country,
and its tenant screening reports are standardized, form documents, produced pursuant to uniform
practices and procedures

80. There are questions of law and fact common to the Classes that predominate over
any questions affecting only individual Class members. The principal question concerns whether
Defendant willfully and/or negligently violated the FCRA by failing to follow reasonable
procedures to assure the maximum possible accuracy of the information contained in consumers’
reports with respect to eviction cases that had been withdrawn, dismissed, non-suited, or resulted

in a judgment for the tenant defendant at least 30 days prior.

16

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 17 of 19

81. Plaintiff’s claims are typical of the claims of the members of the Classes, which all
arise from the same operative facts and are based on the same legal theories.

82. Plaintiff will fairly and adequately protect the interests of the members of the
Classes, Plaintiff is committed to vigorously litigating this matter and has retained counsel
experienced in handling consumer class actions. Neither Plaintiff nor her counsel has any interests
which might cause them not to vigorously pursue this claim.

83. This action should be maintained as a class action because the prosecution of
separate actions by individual members of the Classes would create a risk of inconsistent or
varying adjudications with respect to individual members which would establish incompatible
standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with
respect to individual members which would as a practical matter be dispositive of the interests of

other members not parties to the adjudications or substantially impair or impede their ability to

protect their interests.

84. Whether Defendant violated the FCRA can be determined by examination of
Defendant’s policies and conduct and a ministerial inspection of Defendant’s business records and
publicly available eviction litigation records.

85. A class action is a superior method for the fair and efficient adjudication of this
controversy. The interest of Class members in individually controlling the prosecution of separate
claims against Defendant is slight because the maximum statutory damages are limited to between
$100.00 and $1,000.00 under the FCRA. Management of the Classes’ claims is likely to present
significantly fewer difficulties than those presented in many individual claims. The identities of

the members of the Classes may be derived from Defendant’s records.

17

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 18 of 19

VI. CLAIM or RELlEF
COUNT I - VIOLATION of FCRA SECTION 1681e(b)

86. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at
length herein.

87. Pursuant to sections 1681n and 16810 of the FCRA, Defendant is liable to the
Plaintiff and the F ailure to Update Classes for negligently and willfully failing to follow reasonable
procedures to assure maximum possible accuracy of the information concerning the individual
about whom a consumer report relates, in violation of section 1681e(b). Specifically, Defendant
failed to follow reasonable procedures to assure maximum accuracy of eviction information
contained in tenant screening reports prepared about Plaintiff and members of the Failure to
Update Classes, thereby publishing inaccurate and outdated eviction information to their potential
landlords and property managers.

VII. PRAYER or RELlEF

WHEREFORE, Plaintiff prays this Honorable Court enter an order granting the following
relief:

A. certifying the proposed Classes under Federal Rule of Procedure 23 and
appointing Plaintiff and her counsel to represent the Classes;

B. declaring that Defendant’s conduct as alleged is in violation of the FCRA;

C. awarding actual damages pursuant to 15 U.S.C. § 168lo(a);

D. awarding statutory damages in the amount of not less than $100 and not
more than $1,000 per violation per Class member pursuant to 15 U.S.C. § l681n(a);

E. awarding punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

18

Case 1:18-cV-12141-ADB Document 1 Filed 10/12/18 Page 19 of 19

F. awarding costs and reasonable attomey’s fees pursuant to 15 U.S.C.

§§ l681n and 16810;

G. and granting such other and further relief as may be just and proper.

VlII. JURY TRIAL DEMAND

88. Plaintiff demands trial by jury on all issues so triable

Dated: October 12, 2018

Respectfully submitted,
PATRICIA MCINTYRE, by her attorneys,

/s/Christopher M. Lefebvre
Christopher M. Lefebvre BBO#629056
Two Dexter Street

Pawtucket, Rl 02862

Tel: (401) 728-6060

Fax: (401) 728-6534

J ames A. Francis

John Soumilas

FRANCIS & MAILMAN, P.C.

Land Title Building, 19th Floor
1600 Market Street, 25th Floor
Philadelphia, PA 19103

Tel: (215) 735-8600

Fax: (215) 940-8000
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com

19

